Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Why was the term “thickness” removed from claim 1, line 12?  Did applicant want to compare two thicknesses or is applicant comparing another dimension other than thickness of the thicker part of the bulging sections to a thickness of a thinner part of the bulging sections?  Claim 1 is indefinite.
Office suggests adding “thickness of a” to the beginning of line 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Nakamura et al. (WO 2018/066293) (Nakamura) (cited by applicant).
Nakamura discloses a pressure vessel as shown in Fig. 2, for example, comprising: a liner (2) including a cylindrical section (3) and paired dome sections (4); and a reinforcement layer (all layers outward from liner 2) formed outside the liner and made of a fiber reinforced resin material, wherein the reinforcement layer includes: a high-angle helical winding layer (large angle helical winding layer 14, two portions of layer 14, each adjacent a dome end) including bulging sections (portion of larger thickness and portion of greatest outer diameter) formed respectively adjacent to the dome sections by high-angle helical winding to bulge; and an intermediate section (hoop layer 12) formed between radially outer side vertices (vertices are portion of greatest outer diameter) of the paired bulging sections by hoop winding in which winding is performed at a higher angle than the high-angle helical winding, wherein  each of the bulging sections are formed in a mountain shape in such a manner that a {{{{thickness of a}}}} thicker part (thicker part as represented by pair of arrows at location A, see annotated Fig. 2 of Nakamura) of the bulging sections is greater than a thickness of a thinner part (thinner part as represented by pair of arrows at location B, see illustration) of the bulging sections by winding strands such that the strands overlap one another in a circumferential direction in greater amount in the thicker part of the bulging sections than in the other thinner part of the bulging sections, and a maximum outer diameter of the thicker part of the bulging sections in the high-angle helical winding layer taken perpendicular to a central longitudinal axis of  the liner is greater than an outer diameter of the thinner part of the bulging sections taken perpendicular to a central longitudinal axis of  the liner, wherein the thinner part is located closer to the intermediate section than the thicker part such that an outer surface of the reinforcement layer is sloped outward and away from the central longitudinal axis of the liner and then is sloped inwards towards the central longitudinal axis of the liner as the bulging sections extend further from the cylindrical section of the liner.


    PNG
    media_image1.png
    441
    768
    media_image1.png
    Greyscale


Re claim 2, Nakamura discloses that each of the bulging sections includes,U.S. Patent Application No.: 17/287,753 Attorney Ref. No.: 5096-0054Page 3a first tilted surface which is provided on an outer side in the liner axial direction with respect to the vertex and is formed to be in a curved shape, wherein the first tilted surface projects toward an outer side in a radial direction of the liner, a second tilted surface which is formed to be in a curved shape, wherein the second tilted surface projects toward the outer side in the radial direction of the liner, wherein the first and second tilted surfaces are upper surfaces of the bulging section provided in opposed positions with respect to the vertex, wherein the intermediate section is formed to be substantially in parallel to the liner axial direction of the liner, and an end of the intermediate section in the liner axial direction of the liner is provided with a curved surface part which is continuously curved with the first tilted surface, and wherein the curved surface part is provided on an upper surface of the intermediate section.




    PNG
    media_image2.png
    381
    768
    media_image2.png
    Greyscale


Response to Arguments
Applicant's arguments filed 22 November 2021 have been fully considered but they are not persuasive. 
The 112 (a) rejection has been overcome.
The 112 (b) rejection is maintained and the Office has suggested the addition of three words to overcome the rejection.
The 102 (a) (1) rejection has been maintained.  The Office understands that declarations are being prepared in an attempt to overcome the 102 rejection.  Applicant chose to respond in a manner without the declarations.  These declarations have not been submitted at the time this Office action is being prepared.  This application is a special (under PPH) and all actions are expedited when applications are accorded special status.  Applicant gets three months to respond.  The examiner receives ten days from docketing to respond for applications accorded special status.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733